Citation Nr: 1759217	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-33 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 10 percent for service-connected patellofemoral and medial compartment arthritis of the left knee with patellar tendon rupture ("left knee disability").


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent disability rating for the Veteran's left knee disability.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.  

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.

In August 2013 and May 2016, the Board remanded this matter for further development and adjudication.


FINDING OF FACT

For the entire appeal period, the Veteran's left knee disability was manifested by limited range of motion, at worst, from 15 degrees extension to 60 degrees flexion; subjective complaints of pain, stiffness, swelling, locking, and popping; and objective evidence of pain, crepitus, effusion, and cartilage damage that most nearly approximates dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; without objective evidence of instability or subluxation, ankylosis, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not higher, for a left knee disability manifested by limitation of extension were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5261 (2017).

2.  For the entire appeal period, the criteria for a separate 20 percent rating for a left knee disability manifested by dislocated semilunar cartilage were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the present case, VA's duty to notify was satisfied by way of a September 2008 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  Additionally, the Board finds that there has been substantial compliance with its previous remand directives, to include obtaining outstanding records and providing the Veteran with an updated VA examination.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

The Veteran seeks an increased rating for his service-connected left knee disability.  

A. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  Section 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016).

B. Factual Background

By way of background, the Veteran was initially granted entitlement to service connection for his left knee disability in an April 1996 rating decision, which assigned a 20 percent disability rating under Diagnostic Code 5257 for "painful and swollen joints," effective from September 29, 1995.  The RO also found that while that disability was then 20 percent disabling, 10 percent was to be deducted because the Veteran had a knee injury that pre-existed service.  The Veteran did not appeal any part of that determination.

In September 2008, the Veteran filed the instant claim for an increased rating.

A September 2008 VA treatment record shows that the Veteran reported recently noticing an odd shape to his left knee.  On examination, the Veteran had decreased range of motion of the left knee, and an x-ray tricompartmental osteoarthritis changes and "loose osseous fragments in the infrapatellar region."

A September 2008 VA orthopedic consultation note shows that the Veteran reported worsening pain in his left knee that is exacerbated by walking, stairs, and sitting for long periods of time.  He reported that his knee had a few minutes of stiffness after rising from a chair.  He also reported grinding when he flexes or extends his knee.  On examination, the Veteran had several prominent boney excrescences on the medial and lateral aspect of his knee, he was tender to palpation over the medial border of the patella, and he had 5 to 105 degrees of knee motion.  X-rays showed extensive patellofemoral arthritis with some calcifications in the patella tendon.  The impression was severe patellofemoral arthritis.  

In an October 2008 statement, the Veteran reported worsening left knee symptoms.  He indicated that he could not fully extend his left knee, stand for long periods of time, or sit in cramped areas.  

The Veteran was afforded a VA examination in October 2008.  He reported pain in his left knee at a severity of from 6/10, with flare-ups of pain to 10/10 four to five days per week.  He also reported that he can walk for approximately two blocks before he starts having a fair amount of knee pain.  The Veteran reported that his left knee affects his daily activities in that he is unable to do prolonged driving or walking secondary to anterior knee pain, and he also reported some locking up of his knee at times.  

On examination, the left knee showed no effusion, but there were palpable osteophytes on the lateral border of the patellar.  Range of motion testing showed zero to 95 degrees of flexion with both active and passive movement.  There was no decreased arc of motion or increasing amount of pain with three repetitions, but there was pain in the last 20 degrees of flexion.  The examiner opined that it was "conceivable that pain could further limit function as described, typically after being on his feet all day."  However, the examiner also indicated that "it was not feasible to express further functional limitations in additional limitation of motion."  There was pain with patellofemoral grind, crepitus, and mild tenderness to palpation about the medial joint line.  There was no instability with varus or valgus stress testing, anterior and posterior drawer testing, and Lachman's testing.  McMurray's sign was negative, and the Veteran's gait was antalgic on the left.  X-rays showed "significant patellofemoral and mild medial compartment arthritis."  The impression was "status post patellar tendon rupture with residual patellofemoral degenerative joint disease, moderate."  

A November 2008 VA physical therapy note shows that the Veteran reported a constant, deep pain in the left knee at a severity of 4/10, worsening to 10/10 with prolonged standing or walking, sitting in tight spaces, or hanging the left leg on the edge of a chair or bed.  On examination, there was mild crepitus noted during flexion and extension.  The knee was stable, and no ligamental joint laxity or instability was noted during valgus/varus stress tests.  Locking of the left knee was reported, but was not noted on examination.  Range of motion was within normal limits for both extension and flexion, and strength was 4/5 with both extension and flexion.  No swelling or palpable joint effusion was noted.  X-rays showed spurring at the margin of the medial joint compartment, prominent spurring at the patella with calcifications in the region of the patellar ligament, and possible bipartite patella.  Although soft tissues above the knee were not completely imaged, there was "no suggesting of pleural effusion."  

A February 2009 VA orthopedic surgery note shows that there was positive exostosis of the patella laterally.  There was positive crepitus noted with flexion and extension, but there was no swelling, palpable effusion, or locking noted.  Range of motion was 3-5 to 105 degrees with complaints of general discomfort.  The knee was stable to varus or valgus stress, no joint laxity was noted, extensor mechanism was intact, anterior and posterior drawer tests were negative, and there was a negative McMurray's sign.  The impression was tricompartmental knee arthritis and large, lateral exostosis of the patella.  

A January 2010 VA treatment record shows that the Veteran reported worsening pain and instability in his knee.  

Left knee x-rays from June 2010 showed narrowing of the patellofemoral joint, irregular articulating surface of the posterior patella, small marginal osteophytes at the distal femur and upper tibia, and no joint effusion.  

A November 2010 independent medical examination report shows that the Veteran's left knee lacked approximately 12 to 15 degrees of full extension.  Flexion was to 100 degrees.  The ligaments were stable, and there was approximately an inch and a half of atrophy of the left quadriceps measured three inches above the patella.  An MRI of the left knee showed intact anterior and posterior cruciate ligaments, and no discreet meniscal tear was demonstrated.  Medial collateral and lateral collateral ligament complexes were intact.  There was thickening of the patellar tendon and excess bone formation along the lower pole of the patella.  The patella tendon was intact.  A small joint effusion was present.  

In a January 2012 statement, the Veteran reported that his left knee "aches, pops, locks, heats up, crackles, swells, and seems to move out of place at times."  He also indicated that his left knee cap has been defined as deformed due to the size and boney knot on the side of his knee cap.  He reported that the knot aches and pulls at his skin over the patella.  He also reported that because of the knot, he cannot lie on his left side without something cushioning his left knee, and he indicated that his knee sometimes locks.  

A July 2012 VA orthopedic surgery consultation note shows that the Veteran had a hardened lump in the upper lateral border of the patella.  Range of motion was zero to 115 degrees with discomfort.  There was evidence of patellofemoral crepitus, patella grind, and joint line tenderness.  Strength was 5/5 for both flexion and extension.  There was no evidence of effusion, erythema, locking or mechanical symptoms, or antalgic gate.  Joint stability testing was negative.  

A January 2012 private examination shows that the Veteran's left knee had 15 degrees of active extension and 115 degrees of active flexion, with pain at the extreme limits of the range of motion.  There was no effusion, medial instability, or lateral instability.  No anterior drawer or posterior drawer sign was present, a Lachman test did not demonstrate one plane anterior instability, and a McMurray's test was negative.  There was a large bony prominence on the superior lateral aspect of the left patella.  X-rays showed that the left patella was "significantly enlarged compared to the right."  

The Veteran was afforded a VA examination in March 2017.  The Veteran reported that his left knee "hurts, flares, swells, and locks up."  The Veteran reported functional impairment due to loss of agility and flexibility.  Range of motion was from zero to 70 degrees.  The examiner indicated that the abnormal range of motion contributed to functional loss.  There was pain noted on the examination on rest/non-movement.  There was severe pain over the patella and to the lateral aspect of the knee, and there was a large bony mass facing outward from the knee/patella.  There was evidence of pain with weight bearing, and there was objective evidence of crepitus.  There was also evidence of pain on non-weight bearing.  The examiner indicated that passive range of motion was not medically appropriate because it could cause injury to the Veteran.  After three repetitions, range of motion was zero to 60 degrees, and there was additional functional loss due to pain and fatigue.  The examiner indicated that pain and fatigue would significantly limit functional ability with repeated use over time.  The examiner also indicated that pain, weakness, fatigue, and lack of endurance would significantly limit functional ability during flare-ups.  The examiner estimated the degree of functional loss as zero to 60 degrees of range of motion during both repeated use over time and flare-ups.  The examiner reported that less movement than normal, swelling, disturbance of locomotion, interference with sitting, interference with standing, and "locks up, gets stiff," were additional contributing factors of disability.  Muscle strength testing was 4/5 for both flexion and extension.  There was no evidence of muscle atrophy or atrophy.  

The examiner indicated that there was a history of recurrent effusion, but there was no history of recurrent subluxation or lateral instability.  Joint stability testing was normal.  The examiner also indicated that the Veteran had a meniscal tear with frequent episodes of joint locking, pain, and effusion.  The examiner noted that the Veteran used a left knee brace regularly.  The examiner indicated that the Veteran's left knee disability impacted his ability to perform occupational tasks in that it affected him with prolonged sitting, standing, and walking.  The examiner summarized that the Veteran "does have arthritis present as confirmed in x-ray and MRI reports but there is no evidence of lateral patellar instability."  The examiner also noted that "Meniscal conditions exist on exam and has an abnormal knee on exam with documented loss of cartilage and degenerative joint disease."  

C. Analysis

As noted above, the Veteran was initially granted entitlement to service connection for his left knee disability in an April 1996 rating decision, which assigned a 20 percent disability rating under Diagnostic Code 5257 for "painful and swollen joints," effective from September 29, 1995, with a 10 percent deduction due to a pre-existing knee injury.  In the March 2009 rating decision on appeal, the RO purported to continue the 10 percent rating for the Veteran's service-connected left knee disability, but changed the Diagnostic Code under which it is rated to Diagnostic Code 5260-5010 for arthritis with painful/limited motion.  In an August 2013 remand, the Board noted that the Veteran submitted evidence in November 2010 relating to the issue of whether the evidence of record continued to support the deduction of 10 percent for a pre-existing disability.  The Board remanded the matter for the AOJ to consider that issue in the first instance.

Subsequently, in an April 2014 supplemental statement of the case, the AOJ stated that the current 10 percent rating for the service-connected left knee disability was made without a deduction for any level of pre-service severity of the left knee disability, and it was based solely on the current level of severity.  In a May 2014 supplemental statement of the case, the AOJ noted that the diagnostic code originally assigned to the left knee disability was diagnostic code 5257 because "[a]t that time, any knee disability was assigned a DC of 5257."  The AOJ also stated that "[t]here have been changes in the way that DCs are now assigned for [this] particular disability."  The AOJ then explained why a rating in excess of 10 percent was not warranted based on the evidence of record.  

As discussed below, the Board acknowledges that the changing of a diagnostic code to a more appropriate diagnostic code can be warranted under some circumstances and does not necessarily result in a de facto reduction of disability rating.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).  However, in the present case, the RO's actions did more than just change the diagnostic code under which the Veteran's left knee disability was rated.  Rather, the RO effectively reduced the disability rating from 20 percent (albeit with a 10 percent deduction) to 10 percent (with no deduction).  However, in light of the Board's decision herein to increase the rating for a left knee disability above 20 percent for the entire appeal period, the issue of the propriety of the reduction is rendered moot and will not be further discussed.

The Board also finds that the RO's change in diagnostic code from 5257 to 5260-5010 was not improper in this case.  In so finding, the Board has considered the Court's and the United States Court of Appeals for the Federal Circuit's (Federal Circuit) holdings in Murray v. Shinseki, 24 Vet. App. 420 (2011), and Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011), respectively.

In Murray, the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951 (b).  In Murray, the Veteran was initially assigned a 10 percent disability rating under diagnostic code 5257 with an effective date of October 31, 1983.  In the rating decision assigning the rating, the RO found that the Veteran's left knee was "essentially within normal limits except for mild laxity."  In November 2001, the Veteran filed a claim for an increased rating, and, in January 2003, the RO continued the 10 percent rating under diagnostic code 5257 despite March 2002 and January 2003 VA examinations showing that he no longer suffered from left knee laxity.  The Veteran appealed to the Board, and in the course of that appeal, the RO, in a March 2008 rating decision, changed the diagnostic code under which the left knee disability was evaluated to 5260/5261.  In a September 2008 decision, the Board found that a rating in excess of 10 percent was not warranted under diagnostic code 5260/5261 and that no separate rating for instability was warranted because the evidence did not show instability.  

The specific holding in Murray was that a change of diagnostic code from 5257 to 5010 based on evidence that there was knee arthritis but no evidence of what had previously been rated as knee laxity, when the rating under 5257 had been in effect for over 20 years (and thus was protected pursuant to 38 C.F.R. § 3.951), "effectively reduced [claimant Murray's] protected disability rating to 0% and assigned a new, separate 10% disability rating" for arthritis.  According to the holding in Murray, such a reduction warranted reversal.  

In the instant case, the Veteran's 20 percent rating under diagnostic code 5257 was in effect for less than 20 years when the diagnostic code was changed in the March 2009 rating decision, and therefore, it was not protected pursuant to 38 C.F.R. § 3.951.  Moreover, here, in contrast to the facts in Murray, the Veteran's left knee disability was not initially assigned a rating based on the presence of instability or "laxity," but rather, diagnostic code 5257 was utilized as a catch-all provision, and the Veteran's left knee disability was rated based on the presence of painful and swollen joints.  Thus, this is not a situation where symptoms previously supporting a certain diagnostic code, i.e. laxity or instability, later resolved, as in Murray.  Significantly, the Court in Murray specifically noted that when VA examinations prior to the 20-year anniversary of the Veteran's rating for laxity showed that the laxity had resolved, "[a]t that point, the regional office could have reduced [the Veteran's] rating for residuals of a left knee injury or maintained his 10% disability rating and switched Diagnostic Codes to more accurately reflect his current symptoms."  Murray, at 425.  Switching diagnostic codes is precisely the action taken by the RO in this case.  Accordingly, Murray is inapplicable in the instant case.

Days after the Murray decision, the Federal Circuit addressed a similar issue in Read.  In Read, the Veteran had been service-connected for residuals of a gunshot wound and a compensable rating had been assigned regarding a particular muscle group.  Over 10 years after the initial assignment of the rating, a VA examiner determined that, in fact, a different muscle group had been affected by the gunshot wound and not the muscle group to which the initial diagnostic code applied.  Notably, when the disability was initially granted service connection, no diagnosis of a particular muscle group had been identified.  Following the VA examiner's report, the Diagnostic Code was changed to reflect the affected muscle group.  The Veteran appealed and the Board denied the appeal, finding that the diagnostic codes contained the same criteria and that, because the disability still enjoyed the same rating, there had been no harm in changing the Diagnostic Code.  The Court affirmed the Board's decision and the Veteran appealed to the Federal Circuit.

The Federal Circuit identified the issue on appeal as whether service connection for a disability protected under 38 U.S.C.A. § 1159 is severed when VA assigns to an injury a different Diagnostic Code than originally noted.  In reaching its conclusion that the protected disability is not severed, the Federal Circuit considered the rationale behind 38 U.S.C.A. § 1159, as well as other relevant statutory definitions, and determined that 38 U.S.C.A. § 1159 only protects service connection of the disability, not the specific Diagnostic Code.  Upon review of the definition of service connection under 38 U.S.C.A. § 101 (16), the Federal Circuit determined that "to sever service connection is to conclude that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise."  Id.  The Federal Circuit noted that § 1159 "does not protect the fact of a disability, and therefore, the change in the determination of the applicable Diagnostic Code likewise is unprotected."  Id.  Specifically regarding the facts in Read, the Federal Circuit agreed with the government's argument that, because the same disability was involved in both the initial disability determination and the later specific identification of the particular muscle group that was affected, the change in the Diagnostic Code did not sever anything.  His disability was still service-connected even though the Diagnostic Code may have changed.  Id.  

Moreover, the Federal Circuit found that the purpose of 38 U.S.C.A. § 1159 was to "protect Veterans with long-standing determinations of service connection from suddenly having the determination of service connection stripped."  Id.  The Federal Circuit noted that "there is nothing in the legislative history that manifests any concern about the situs of the disability or the Diagnostic Code associated with it, and expanding the protection of § 1159 to such situs determinations or Diagnostic Codes does nothing to advance Congress' intention."  Id citing VAOPGCPREC 50-91 (Mar. 29, 1991) (precedential opinion of the VA General Counsel) (noting that it would be "beyond the legislative purpose" to allow a Veteran to be service connected for two disabilities because of the protection of the statute where only one is shown by the medical evidence).  Further, the Federal Circuit noted that VA had not changed its determination that the Veteran's gunshot wound was incurred in connection with his military service, or that he was entitled to compensation for the disability he incurred as a result.  Thus, the Federal Circuit found that "to determine that the change of the situs of the disability - or the Diagnostic Code associated with it - was a severance of one service-connected disability and an establishment of another, where the cause of the disability and the resultant functional impairment are the same, would ill-serve the purpose of the statute."  

Thus, based on the foregoing, the Federal Circuit held that service connection for a "disability" is not severed simply because the situs of a disability - or the Diagnostic Code associated with it - is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service-connected disability. 

The Board recognizes a distinction between Murray and Read in that in Murray the Diagnostic Codes for arthritis and limitation of motion do not evaluate the same symptoms as the Diagnostic Code for instability and that in Read the differing Diagnostic Codes regarding muscle groups do consider the same symptoms.  See VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998).  However, to narrowly construe Read as only applying to muscle groups or similar Diagnostic Code groupings that only consider exactly the same symptoms, would fall short of the holding in Read.  

In the present case, service connection for the Veteran's left knee disability has remained in effect for more than 10 years and thus is protected under 38 U.S.C.A. § 1159.  Here, as in Read, the same left knee disability is involved in both the initial RO disability determination labeled as instability and the present action that focuses on arthritis with limitation of motion.  Moreover, as in Read, when the Veteran's left knee disability was initially granted service connection, no subluxation or instability was actually shown, rather the left knee was rated for "painful and swollen joints."  The Board thus finds that the RO's change in diagnostic code here was an attempt to more accurately reflect the symptomatology for which the Veteran is receiving compensation, which is analogous to the facts in Read.  Neither the RO nor the Board has concluded that the Veteran's left knee disability previously determined to have been incurred in the line of duty was incurred otherwise.  Based on the holding in Read that service connection for a disability is protected and not the particular Diagnostic Code, the Board finds that any change in the Diagnostic Code in this case did not result in a severance.

The Board turns now to the question of whether the Veteran is entitled to a disability rating in excess of 10 percent for his service-connected left knee disability.  

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.  Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation.  

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Under Diagnostic Code 5262, impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.

Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.

Under Diagnostic Code 5010, traumatic arthritis is rated under the same criteria as Diagnostic Code 5003, which addresses degenerative arthritis.  Under Diagnostic Code 5003, arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Additionally, the General Counsel held that separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

The Veteran's left knee disability is currently evaluated under Diagnostic Code 5010-5260, as the Veteran has arthritis with some limitation of flexion but not to a compensable degree under Diagnostic Code 5260.

However, based on review of the evidence, the Board finds that an evaluation under Diagnostic Code 5261 would be more advantageous to the Veteran.  In this regard, although the left knee has not been manifested by compensable limitation of flexion at any point during the appeal period, the Veteran's left knee extension has been limited, at worst, to 15 degrees, which warrants a 20 percent rating under Diagnostic Code 5261.  However, to provide the Veteran with a minimum compensable rating for arthritis with pain under both DC 5010-5260 and DC 5261 would constitute pyramiding because painful motion is also considered under DC 5261.  See VAOPGCPREC 9-2004 (interpreting that separate ratings may also be assigned for limitation of extension and limitation of flexion if the 10 percent rating criteria for both flexion and extension are met).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

Therefore, for the entire appeal period the Board will replace the current 10 percent evaluation under Diagnostic Code 5010-5260 with a 20 evaluation under Diagnostic Code 5261.  

However, higher ratings for limitation of motion under Diagnostic Codes 5260 and 5261 are not warranted.  

The Veteran's left knee has never been manifested by compensable limitation of flexion.  It has been between 60 and 115 degrees, which is far outside the range that warrants compensation (less than 45 degrees).  The Veteran's left knee extension has been between 0 and 15 degrees; this warrants the currently assigned 20 percent rating based on limitation of extension, but no more.  Thus, the evidence shows the Veteran's greatest limitation of range of motion was 15 to 60 degrees, even considering additional limitation of motion due to pain.

However, for the entire appeal period, the Board finds that a separate 20 percent rating is also warranted for the Veteran's left knee disability under DC 5258, which concerns dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this case, the Veteran's left knee disability has been manifested by such symptoms as crepitus, bony protrusions, effusion, swelling, locking, grinding, and pain.  See September 2008 VA Treatment Record (x-rays showing loose osseous fragments in the infrapatellar region); September 2008 VA Orthopedic Record (prominent boney excrescences on the medial and lateral aspect of the knee); October 2008 VA Examination (palpable osteophytes on the lateral border of the patellar and crepitus); November 2010 MRI Report (small joint effusion); July 2012 VA Treatment Record (patellofemoral crepitus and patella grind).  Moreover, the March 2017 VA examiner specifically noted that the Veteran had a meniscal tear with frequent episodes of joint locking, pain, and effusion.  

The Board has also considered whether assigning a separate rating under Diagnostic Code 5258 constitutes impermissible pyramiding with the Veteran's rating under Diagnostic Code 5261.  The Board notes that Diagnostic Code 5258 does not on its face contemplate limitation of motion.  In addition, while VA's General Counsel has held that Diagnostic Code 5259 (pertaining to removal of the semilunar cartilage) may contemplate limitation of motion, it has never addressed whether Diagnostic Code 5258 for dislocation of the cartilage similarly encompasses limited motion of the knee.  See VAOGCPREC 9-98 (Aug. 14, 1998) (explaining that limitation of motion is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion).  Moreover, in a recent case, the Court held that evaluation of a knee disability under diagnostic codes 5257 or 5261 or both does not, as a matter of law, preclude a separate evaluation of a meniscal disability of the same knee under diagnostic codes 5258 or 5259, and vice versa.  Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (November 29, 2017).  The Court further held that entitlement to a separate evaluation in a given case depends on whether the manifestations of disability for which a separate evaluation is being sought have already been compensated by an assigned evaluation under a different diagnostic code.  Id.  

The Board finds that in this case, the Veteran's limited motion is not contemplated by his rating under Diagnostic Code 5258.  In this regard, the Veteran's left knee disability has been manifested by objective evidence of cartilage damage, crepitus, locking, and effusion, as well as limited range of motion.  The Board finds that the additional symptoms of cartilage damage, crepitus, locking, and effusion are sufficient such that separate evaluations under Diagnostic Code 5258 and Diagnostic Code 5261 avoid impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As noted above, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In this case, a higher rating based on these grounds is not warranted.  The grant of 20 percent ratings under Diagnostic Codes 5261 and 5258 already contemplate the entirety of the Veteran's symptoms, including the Veteran's reports of pain, flare-ups, weakness, and fatigability.  The Veteran did not report, nor were there objective findings of, excess fatigability or incoordination.  Moreover, as discussed above, more often than not, the left knee extension was normal, or significantly better than 15 degrees.  See 38 C.F.R. 4.40.  Thus, the Veteran's 20 percent rating under Diagnostic Code 5261 already takes into account his functional loss due to pain and weakness, to include during flare-ups.

Moreover, even acknowledging that the Veteran's pain may at times result in additional functional loss than that objectively demonstrated, especially during flare-ups, and even when such functional limitations are considered, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent for limitation of extension.  In this regard, given the objective findings of limitation of extension to, at worst, 15 degrees, the preponderance of the evidence is against a finding that the Veteran's left knee disability resulted in disability comparable to limitation of knee extension to 20 degrees, the criterion for a 30 percent evaluation under DC 5261, even considering pain and other functional limitations during flare-ups.  For these reasons, the Board finds that higher ratings under DC 5010-5003, DC 5260, or DC 5261 are not possible.

The Board has also considered whether entitlement to a higher evaluation or separate evaluation is warranted under any other applicable diagnostic code.  Initially, the Board notes that the required manifestations for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable, as the presence of ankylosis, mal- or nonunion of the tibia and/or fibula, or genu recurvatum have not been demonstrated.  There has been no finding of knee ankylosis, and the evidence clearly shows that the Veteran retains significant range of motion in his knees.  In addition, the evidence does not show impairment of the tibia or fibula.  The Board acknowledges that the Veteran reported using knee braces; however, the evidence of record does not indicate that the braces were prescribed due to any nonunion of the tibia and fibula.  Lacking any positive radiological evidence or a medical opinion for malunion or nonunion of the tibia and fibula, no higher rating is warranted under Diagnostic Code 5262.  Similarly, there is no evidence of genu recurvatum.  

With respect to recurrent instability or subluxation under Diagnostic Code 5257, other than a January 2010 VA treatment record noting that the Veteran reported worsening instability in his knee, the evidence of record shows no subjective or objective evidence of recurrent instability or subluxation.  Accordingly, a separate rating for instability or recurrent subluxation of the knees is not warranted in this case.  Despite the Veteran's subjective complaints, available test results have shown no joint instability or recurrent subluxation.  Anterior instability, posterior instability, medial-lateral instability tests were normal during the October 2008 and March 2017 VA examinations, as well as during the November 2010 and January 2012 private examination.  Similarly, such testing was normal during VA treatment in November 2008, February 2009, or July 2012.  Moreover, a November 2010 MRI showed intact anterior and posterior cruciate ligaments and intact medial collateral and lateral collateral ligament complexes.

The Board also notes the Veteran's arguments that his use of a neoprene sleeve warrants a rating for left knee instability because previous Board decisions have granted similar claims based on the use of neoprene sleeves.  See July 2014 Brief.  However, this argument is unavailing because Board decisions are not precedential.  Specifically, 38 C.F.R. § 20.1303 provides that "[p]rior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law."  

In this case, the Veteran is competent to report that his knee felt unstable, but this has not been apparent on any examination or noted during treatment.  The Board thus affords more weight to the objective medical evidence, based on examination and testing of the Veteran's knee that has not revealed evidence of recurrent subluxation or instability during the appeal period.  Accordingly, based on the individual facts of this case in light of applicable procedure and substantive law, the Board finds that a separate rating for instability or subluxation under Diagnostic Code 5257 is not warranted.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 20 percent rating for limited extension and a 20 percent disability rating for dislocated semilunar cartilage of the left knee.  See 38 C.F.R. § 4.7.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.

(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a 20 percent disability rating under Diagnostic Code 5261 (previously rated under Diagnostic Code 5010-5260) for patellofemoral and medial compartment arthritis of the left knee with patellar tendon rupture is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to a 20 percent disability rating under Diagnostic Code 5258 for patellofemoral and medial compartment arthritis of the left knee with patellar tendon rupture is granted, subject to the law and regulations governing the criteria for award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


